--------------------------------------------------------------------------------

Exhibit 10.1


CAMBREX CORPORATION
2009 LONG TERM INCENTIVE PLAN


(as amended and restated, effective April 25, 2013)


1.             Purpose.  The purpose of the Cambrex Corporation 2009 Long Term
Incentive Plan is to further align the interests of eligible participants with
those of the Company’s shareholders by providing long-term incentive
compensation opportunities tied to the performance of the Company and its Common
Stock.  The Plan is intended to advance the interests of the Company and
increase shareholder value by attracting, retaining and motivating key personnel
upon whose judgment, initiative and effort the successful conduct of the
Company’s business is largely dependent.
 
2.             Definitions.  Wherever the following capitalized terms are used
in the Plan, they shall have the meanings specified below:
 
“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit, Performance Award or Stock Award granted
under the Plan.
 
“Award Agreement” means an agreement entered into between the Company and a
Participant setting forth the terms and conditions of an Award granted to a
Participant.
 
“Board” means the Board of Directors of the Company.


“Change in Control” shall have the meaning set forth in Section 12.2 hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer the Plan.
 
“Common Stock” means the Company’s common stock, par value $0.01 per share.
 
“Company” means Cambrex Corporation, a Delaware corporation or any successor
thereto.


“Covered Transaction” means any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company.  Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Committee), the Covered Transaction will be deemed to have
occurred upon consummation of the tender offer.


 
 

--------------------------------------------------------------------------------

 
 
“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee or such later date as the Committee may specify to be the
effective date of an Award.


“Effective Date” shall have the meaning set forth in Section 15.3 hereof.
 
“Eligible Person” means any person who is an employee, director, consultant or
other personal service provider of the Company or any of its Subsidiaries.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means, with respect to a share of Common Stock as of a given
date, the average of the highest and lowest reported sales prices as reported on
the New York Stock Exchange or other principal exchange on which the Common
Stock is then listed or if such exchange was closed on such day or, if it was
open but the Common Stock was not traded on such day, then on the next preceding
day that the Common Stock was traded on such exchange, as reported by such
responsible reporting service as the Committee may select.  If the Common Stock
is not listed on any such exchange, “Fair Market Value” shall be such value as
determined by the Board in its discretion and, to the extent necessary, shall be
determined in a manner consistent with Section 409A of the Code and the
regulations thereunder.
 
“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.
 
“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.
 
“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.
 
“Performance Award” means an Award that is denominated by a cash amount (but
excluding, for the avoidance of doubt, an Award the value of which is determined
based on the value of Common Stock but payable in cash) to an Eligible Person
under Section 10 hereof and payable based upon the attainment of pre-established
business and/or individual Performance Goals over a specified performance
period.
 
“Performance Goals” shall have the meaning set forth in Section 10.3 hereof.
 
“Plan” means the Cambrex Corporation 2009 Long Term Incentive Plan as set forth
herein, effective and as may be amended from time to time as provided in Section
15 hereof.
 
“Policy” shall have the meaning set forth in Section 13.3(b) of the Plan.
 
“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.


 
 

--------------------------------------------------------------------------------

 
 
“Restricted Stock Unit” means a contractual right granted to an Eligible Person
under Section 9 hereof representing notional unit interests equal in value to a
share of Common Stock to be paid or distributed at such times, and subject to
such conditions, as set forth in the Plan and the applicable Award Agreement.
 
“Service” means a Participant’s employment with the Company or any Subsidiary or
a Participant’s service as a director, consultant or other service provider with
the Company, as applicable.


“Stock Award” means a grant of shares of Common Stock to an Eligible Person
under Section 11 hereof that are issued free of transfer restrictions and
forfeiture conditions.
 
“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, representing the excess of the Fair Market Value of a share of Common
Stock over the base price per share of the right, at such time, and subject to
such conditions, as are set forth in the Plan and the applicable Award
Agreement.
 
“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.
 
“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company or any
other affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.
 
3.             Administration.
 
3.1          Committee Members.  The Plan shall be administered by a Committee
comprised of no fewer than two members of the Board who are appointed by the
Board to administer the Plan.  To the extent deemed necessary by the Board, each
Committee member shall satisfy the requirements for (i) an “independent
director” under rules adopted by the New York Stock Exchange or other principal
exchange on which the Common Stock is then listed, (ii) a “nonemployee director”
for purposes of such Rule 16b−3 under the Exchange Act and (iii) an “outside
director” under Section 162(m) of the Code.  Notwithstanding the foregoing, the
mere fact that a Committee member shall fail to qualify under any of the
foregoing requirements shall not invalidate any Award made by the Committee
which Award is otherwise validly made under the Plan.  No member of the
Committee shall be liable for any action or determination made in good faith by
the Committee with respect to the Plan or any Award thereunder.


 
 

--------------------------------------------------------------------------------

 
 
3.2          Committee Authority.  It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions.  The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(i) determine the Eligible Persons to whom Awards shall be granted under the
Plan, (ii) prescribe the restrictions, terms and conditions of all Awards, (iii)
interpret the Plan and terms of the Awards, (iv) adopt rules for the
administration, interpretation and application of the Plan as are consistent
therewith, and interpret, amend or revoke any such rules, (v) make all
determinations with respect to a Participant’s Service and the termination of
such Service for purposes of any Award, (vi) correct any technical defect(s) or
technical omission(s) or reconcile any technical inconsistency(ies) in the Plan
or any Award thereunder and (vii) adopt such procedures and subplans as are
necessary or appropriate to permit participation in the Plan by Eligible Person
who are foreign nationals or employed outside of the United States.   The
Committee’s determinations under the Plan need not be uniform and may be made by
the Committee selectively among Participants and Eligible Persons, whether or
not such persons are similarly situated.  The Committee shall, in its
discretion, consider such factors as it deems relevant in making its
interpretations, determinations and actions under the Plan including, without
limitation, the recommendations or advice of any officer or employee of the
Company or such attorneys, consultants, accountants or other advisors as it may
select.  All interpretations, determinations, and actions by the Committee shall
be final, conclusive, and binding upon all parties.


3.3          Delegation of Authority.  The Committee shall have the right, from
time to time, to delegate to one or more officers of the Company the authority
of the Committee to grant and determine the terms and conditions of Awards
granted under the Plan, subject to the requirements of Section 157(c) of the
Delaware General Corporation Law (or any successor provision) and such other
limitations as the Committee shall determine.  In no event shall any such
delegation of authority be permitted with respect to Awards granted to any
member of the Board or to any Eligible Person who is subject to Rule 16b−3 under
the Exchange Act is a covered employee under Section 162(m) of the Code.  The
Committee shall also be permitted to delegate, to any appropriate officer or
employee of the Company, responsibility for performing certain ministerial
functions under the Plan.  In the event that the Committee’s authority is
delegated to officers or employees in accordance with the foregoing, all
provisions of the Plan relating to the Committee shall be interpreted in a
manner consistent with the foregoing by treating any such reference as a
reference to such officer or employee for such purpose.  Any action undertaken
in accordance with the Committee’s delegation of authority hereunder shall have
the same force and effect as if such action was undertaken directly by the
Committee and shall be deemed for all purposes of the Plan to have been taken by
the Committee.
 
4.             Shares Subject to the Plan.
 
4.1           Number of Shares Reserved.  The total number of shares of Common
Stock that are reserved for issuance under the Plan shall be
3,500,000.  Notwithstanding the foregoing, no more than 1,050,000 shares of
Common Stock shall be issued pursuant to Restricted Stock Awards, Restricted
Stock Unit Awards and Stock Awards, in the aggregate.  Up to the total number of
shares available for awards to employee Participants may be issued in
satisfaction of Incentive Stock Options, but nothing in this Section 4.1 will be
construed as requiring that any, or any fixed number of, Incentive Stock Options
be awarded under the Plan. Any shares of Common Stock delivered under the Plan
shall consist of authorized and unissued shares or treasury shares.


 
 

--------------------------------------------------------------------------------

 
 
4.2           Share Replenishment.  To the extent that an Award is canceled,
expired, forfeited, surrendered, settled in cash, settled by delivery of fewer
shares than the number underlying the Award or otherwise terminated without
delivery of the shares to the Participant, the shares of Common Stock retained
by or returned to the Company will not be deemed to have been delivered under
the Plan, and will be available for future Awards under the Plan.  Shares that
are (i) withheld from an Award or separately surrendered by the Participant in
payment of the exercise or purchase price or taxes relating to such an Award or
(ii) not issued or delivered as a result of the net settlement of an outstanding
Stock Option or Stock Appreciation Right shall be deemed to constitute delivered
shares and will not be available for future Awards under the Plan.


4.3           Adjustments.   In the event of a stock dividend, stock split or
combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure that constitutes an equity
restructuring within the meaning of FASB ASC 718, the Administrator will make
appropriate adjustments to the maximum number of shares of Common Stock
specified in the first and second sentences of Section 4.1 that may be delivered
under the Plan and the per-individual annual limits set forth in Sections 6.1,
7.1, 8.1, 9.1 and 11.1, and will also make appropriate adjustments to the number
and kind of shares of stock or securities subject to Awards then outstanding or
subsequently granted, any exercise prices relating to Awards and any other
provision of the Plan or Awards affected by such change.  The Committee may also
make adjustments of the type described in the immediately preceding sentence to
take into account distributions to stockholders other than those provided for in
the immediately preceding sentence, or any other event, if the Committee
determines that adjustments are appropriate to avoid distortion in the operation
of the Plan. Notwithstanding the foregoing, (a) any such adjustments shall be
made with due regard for the requirements of, or the requirements for exemption
from, Section 409A of the Code and (b) in the case of Incentive Stock Options,
any such adjustments shall, to the extent practicable, be made in a manner
consistent with the requirements of Section 424(a) of the Code, in either case,
as determined by the Committee.


4.4           Effect of Covered Transaction.  Except as otherwise provided in an
Award Agreement, the following provisions will apply in the event of a Covered
Transaction:


(a) Assumption or Substitution.  If the Covered Transaction is one in which
there is an acquiring or surviving entity, the Committee shall have the right,
but not the obligation, to provide (i) for the assumption or continuation of
some or all outstanding Awards or any portion thereof or (ii) for the grant of
new awards in substitution therefor by the acquiror or survivor or an affiliate
of the acquiror or survivor.


(b) Cash-Out of Awards.   Subject to Section 4.4(e) below, the Committee shall
have the right, but not the obligation, to cancel, as of immediately prior to
the Covered Transaction, any Award granted on or following the Effective Date,
and to pay to each affected Participant in connection with the cancellation of
such Participant’s Awards, such amount, if any, that the Committee, in its sole
discretion and in good faith, determines to be the equivalent value of such
Award (e.g., in the case of a Stock Option or Stock Appreciation Right, the
amount of the “in-the-money” value), in each case on such payment terms (which
need not be the same as the terms of payment to holders of Stock) and other
terms, and subject to such conditions, as the Committee determines (a
“cash-out”).


 
 

--------------------------------------------------------------------------------

 
 
(c) Acceleration of Certain Awards.  Subject to Section 4.4(e) below, the
Committee shall have the right, but not the obligation, to provide that any
Award requiring exercise will become exercisable, in full or in part and/or that
the delivery of any shares of Common Stock remaining deliverable under any
outstanding Award of Restricted Stock Units or Performance Awards to the extent
payable in Common Stock will be accelerated in full or in part, in each case on
a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Administrator, following exercise of the Award or the delivery
of the shares, as the case may be, to participate as a stockholder in the
Covered Transaction.


(d) Termination of Awards Upon Consummation of Covered Transaction.  Except as
the Committee may otherwise determine in any case, each Award will automatically
terminate (and in the case of any unvested portion of an outstanding Restricted
Stock Award, will automatically be forfeited) upon consummation of the Covered
Transaction, other than Awards assumed pursuant to Section 4.4(a) above.


(e) Additional Limitations.  Any share of Common Stock and any cash or other
property delivered pursuant to Section 4.4(b) or Section 4.4(c) above with
respect to an Award may, in the discretion of the Committee, contain such
restrictions, if any, as the Committee deems appropriate to reflect any
performance or other vesting conditions to which the Award was subject and that
did not lapse (and were not satisfied) in connection with the Covered
Transaction.  For purposes of the immediately preceding sentence, a cash-out
under Section 4.4(b) above or acceleration under Section 4.4(c) above will not,
in and of itself, be treated as the lapsing (or satisfaction) of a performance
or other vesting condition.  In the case of any shares of Common Stock issued
under a Restricted Stock Award that do not vest and are not forfeited in
connection with the Covered Transaction, the Committee may require that any
amounts delivered, exchanged or otherwise paid in respect of such Common Stock
in connection with the Covered Transaction be placed in escrow or otherwise made
subject to such restrictions as the Committee deems appropriate to carry out the
intent of the Plan.


5.             Eligibility and Awards.
 
5.1           Designation of Participants.  Any Eligible Person may be selected
by the Committee to receive an Award and become a Participant under the
Plan.  The Committee has the authority, in its discretion, to determine and
designate from time to time those Eligible Persons who are to be granted Awards,
the types of Awards to be granted, the number of shares of Common Stock or units
subject to Awards to be granted and the terms and conditions of such Awards
consistent with the terms of the Plan.  In selecting Eligible Persons to be
Participants, and in determining the type and amount of Awards to be granted
under the Plan, the Committee shall consider any and all factors that it deems
relevant or appropriate.


 
 

--------------------------------------------------------------------------------

 
 
5.2           Determination of Awards.  The Committee shall determine the terms
and conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof.  An Award may consist of one type of right
or benefit hereunder or of two or more such rights or benefits granted in
tandem.


5.3            Award Agreements.  Each Award granted to an Eligible Person under
the Plan may be represented in an Award Agreement as more fully described in
Section 14.1.  The terms of all Awards under the Plan shall be as determined by
the Committee.


 5.4           No Fractional Shares.  No fractional shares of Common Stock shall
be issued or delivered pursuant to the Plan or any Award, and the Committee
shall determine whether cash, other securities or other property shall be paid
or transferred in lieu of any fractional shares of Common Stock or whether such
fractional shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
 
6.              Stock Options.
 
6.1           Grant of Stock Options.  A Stock Option may be granted to any
Eligible Person selected by the Committee, except that an Incentive Stock Option
may only be granted to an Eligible Person satisfying the conditions of Section
6.7(a) hereof.   Each Stock Option shall be designated on the Date of Grant, in
the discretion of the Committee, as an Incentive Stock Option or as a
Nonqualified Stock Option.  The maximum number of shares of Common Stock that
may be subject to Stock Options granted to any Participant during any calendar
year shall be limited to 1,000,000 shares of Common Stock (subject to adjustment
as provided in Section 4.3 hereof). All Stock Options granted under the Plan are
intended to comply with the requirements for exemption under Section 409A of the
Code.
 
6.2           Exercise Price.  The exercise price per share of a Stock Option
shall not be less than one hundred percent (100%) of the Fair Market Value of a
share of Common Stock on the Date of Grant.  The Committee may in its discretion
specify an exercise price per share that is higher than the Fair Market Value of
a share of Common Stock on the Date of Grant.
 
6.3           Vesting of Stock Options.  The Committee shall, in its discretion,
prescribe the time or times at which or the conditions upon which, a Stock
Option or portion thereof shall become vested and/or exercisable.  The
requirements for vesting and exercisability of a Stock Option may be based on
the continued Service of the Participant with the Company or a Subsidiary for a
specified time period (or periods), on the attainment of a specified Performance
Goal(s) or on such other terms and conditions as approved by the Committee in
its discretion.  The Committee may accelerate the vesting or exercisability of
any Stock Option in its discretion, without regard to the tax consequences of
such acceleration.  If the vesting requirements of a Stock Option are not
satisfied, the Award shall be forfeited.
 
6.4           Term of Stock Options.  The Committee shall in its discretion
prescribe in an Award Agreement the period during which a vested Stock Option
may be exercised; provided, however, that the maximum term of a Stock Option
shall be ten (10) years from the Date of Grant.  The Stock Option of a
Participant whose Service with the Company or one of its Subsidiaries is
terminated for any reason shall terminate on the earlier of (i) unless otherwise
provided in an Award Agreement, and except for termination for Cause (as
described in Section 13.2 hereof), the date that is ninety (90) days following
termination of Service of the Participant and (ii) the maximum term of the Stock
Option.


 
 

--------------------------------------------------------------------------------

 
 
6.5           Stock Option Exercise; Tax Withholding.  Subject to such terms and
conditions as specified in an Award Agreement, a Stock Option may be exercised
in whole or in part at any time during the term thereof by notice in the form
required by the Company, together with payment of the aggregate exercise price
and applicable withholding tax.  Payment of the exercise price shall be made in
the manner set forth in the Award Agreement, and unless otherwise provided by
the Committee at the time of payment: (i) in cash or by cash equivalent
acceptable to the Committee, (ii) in shares of Common Stock valued at the Fair
Market Value of such shares on the date of exercise, (iii) through an
open-market, broker-assisted sales transaction pursuant to which the Company is
promptly delivered the amount of proceeds necessary to satisfy the exercise
price, (iv) by a combination of the methods described above or (v) by such other
method as may be approved by the Committee and set forth in the Award
Agreement.  In addition to and at the time of payment of the exercise price, the
Participant shall pay to the Company the full amount of any and all applicable
income tax, employment tax and other amounts required to be withheld in
connection with such exercise, payable under such of the methods described above
for the payment of the exercise price as may be approved by the Committee and
set forth in the Award Agreement.
 
6.6           Limited Transferability of Nonqualified Stock Options.  All Stock
Options shall be nontransferable except (i) upon the Participant’s death as
provided in Section 14.2 hereof and (ii) subject to prior approval by the
Committee, in the case of Nonqualified Stock Options only, for the gratuitous
transfer of all or part of the Stock Option to a Participant’s “family member”
(as defined for purposes of the Form S−8 registration statement under the
Securities Act of 1933), as may be approved by the Committee in its discretion
at the time of proposed transfer.  The transfer of a Nonqualified Stock Option
may be subject to such terms and conditions as the Committee may in its
discretion impose from time to time.  Subsequent transfers of a Nonqualified
Stock Option shall be prohibited.
 
6.7           Additional Rules for Incentive Stock Options.
 
(a)           Eligibility.  An Incentive Stock Option may only be granted to an
Eligible Person who is considered an employee for purposes of Treasury
Regulation §1.421−7(h) with respect to the Company or any Subsidiary that
qualifies as a “subsidiary corporation” with respect to the Company for purposes
of Section 424(f) of the Code.
 
(b)           Other Terms and Conditions; Nontransferability.  Any Incentive
Stock Option granted hereunder shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as are deemed necessary
or desirable by the Committee, which terms, together with the terms of the Plan,
shall be intended and interpreted to cause such Incentive Stock Option to
qualify as an “incentive stock option” under Section 422 of the Code.  An Award
Agreement for an Incentive Stock Option may provide that such Stock Option shall
be treated as a Nonqualified Stock Option to the extent that certain
requirements applicable to “incentive stock options” under the Code shall not be
satisfied.  An Incentive Stock Option shall by its terms be nontransferable
other than by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of a Participant only by such Participant.


 
 

--------------------------------------------------------------------------------

 
 
(c)           Disqualifying Dispositions.  If shares of Common Stock acquired by
exercise of an Incentive Stock Option are disposed of within two years following
the Date of Grant or one year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Company may reasonably require.
 
6.8           Repricing Prohibited.  Subject to the anti-dilution adjustment
provisions contained in Section 4.3 hereof, without the prior approval of the
Company’s shareholders,  neither the Committee nor the Board shall cause the
cancellation, substitution or amendment of a Stock Option that would have the
effect of reducing the exercise price of such a Stock Option previously granted
under the Plan or otherwise approve any modification to such a Stock Option,
that would be treated as a “repricing” under the then applicable rules,
regulations or listing requirements adopted by the New York Stock Exchange or
other principal exchange on which the Common Stock is then listed.
 
7.              Stock Appreciation Rights.
 
7.1           Grant of Stock Appreciation Rights.  Stock Appreciation Rights may
be granted to any Eligible Person selected by the Committee.  Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event.  The maximum number of shares of Common Stock that may
be subject to Stock Appreciation Rights granted to any Participant during any
calendar year shall be limited to 1,000,000 shares of Common Stock (subject to
adjustment as provided in Section 4.3 hereof).  Stock Appreciation Rights shall
be non-transferable, except as provided in Section 14.2 hereof.  All Stock
Appreciation Rights granted under the Plan are intended to comply with the
requirements for exemption under Section 409A of the Code.
 
7.2           Stand-Alone Stock Appreciation Rights.  A Stock Appreciation Right
may be granted without any related Stock Option.  The Committee shall in its
discretion provide in an Award Agreement the time or times at which or the
conditions upon which, a Stock Appreciation Right or portion thereof shall
become vested and/or exercisable.  The requirements for vesting and
exercisability of a Stock Appreciation Right may be based on the continued
Service of a Participant with the Company or a Subsidiary for a specified time
period (or periods), on the attainment of a specified Performance Goal(s) or on
such other terms and conditions as approved by the Committee in its
discretion.  If the vesting requirements of a Stock Appreciation Right are not
satisfied, the Award shall be forfeited.  The Committee may accelerate the
vesting or exercisability of any Stock Appreciation Right upon a Change in
Control or upon termination of Service under certain circumstances as set forth
in the Award Agreement or otherwise.  A Stock Appreciation Right will be
exercisable or payable at such time or times as determined by the Committee;
provided, that the maximum term of a Stock Appreciation Right shall be ten (10)
years from the Date of Grant.  The base price of a Stock Appreciation Right
granted without any related Stock Option shall be determined by the Committee in
its discretion; provided, however, that the base price per share of any such
freestanding Stock Appreciation Right shall not be less than one hundred percent
(100%) of the Fair Market Value of a share of Common Stock on the Date of Grant.


 
 

--------------------------------------------------------------------------------

 
 
7.3           Tandem Stock Option/Stock Appreciation Rights.  A Stock
Appreciation Right may be granted in tandem with a Stock Option, either on the
Date of Grant or at any time thereafter during the term of the Stock Option.  A
tandem Stock Option/Stock Appreciation Right will entitle the holder to elect,
as to all or any portion of the number of shares subject to the Award, to
exercise either the Stock Option or the Stock Appreciation Right, resulting in
the reduction of the corresponding number of shares subject to the right so
exercised as well as the tandem right not so exercised.  A Stock Appreciation
Right granted in tandem with a Stock Option hereunder shall have a base price
per share equal to the per share exercise price of the Stock Option, will be
vested and exercisable at the same time or times that a related Stock Option is
vested and exercisable, and will expire no later than the time at which the
related Stock Option expires.
 
7.4           Payment of Stock Appreciation Rights.  A Stock Appreciation Right
will entitle the holder, upon exercise or other payment of the Stock
Appreciation Right, as applicable, to receive an amount determined by
multiplying: (i) the excess of the Fair Market Value of a share of Common Stock
on the date of exercise or payment of the Stock Appreciation Right over the base
price of such Stock Appreciation Right, by (ii) the number of shares as to which
such Stock Appreciation Right is exercised or paid.  Payment of the amount
determined under the foregoing may be made, as approved by the Committee and set
forth in the Award Agreement, in shares of Common Stock valued at their Fair
Market Value on the date of exercise or payment, in cash or in a combination of
shares of Common Stock and cash, subject to applicable tax withholding
requirements.
 
7.5           Repricing Prohibited.  Subject to the anti−dilution adjustment
provisions contained in Section 4.3 hereof, without the prior approval of the
Company’s shareholders, neither the Committee nor the Board shall cause the
cancellation, substitution or amendment of a Stock Appreciation Right that would
have the effect of reducing the base price of such a Stock Appreciation Right
previously granted under the Plan or otherwise approve any modification to such
Stock Appreciation Right that would be treated as a “repricing” under the then
applicable rules, regulations or listing requirements adopted by the New York
Stock Exchange or other principal exchange on which the Common Stock is then
listed.


8.              Restricted Stock Awards.
 
8.1           Grant of Restricted Stock Awards.  A Restricted Stock Award may be
granted to any Eligible Person selected by the Committee.  The maximum number of
shares of Common Stock that may be subject to Restricted Stock Awards granted to
a Participant during any one calendar year shall be limited to 600,000 shares of
Common Stock (subject to adjustment as provided in Section 4.3 hereof).  The
Committee may require such payment, if any, for a Restricted Stock Award as it
deems appropriate or may grant a Restricted Stock Award without requiring
payment, subject in each case to the requirements of applicable Delaware law.


 
 

--------------------------------------------------------------------------------

 
 
8.2           Vesting Requirements.  The restrictions imposed on shares granted
under a Restricted Stock Award shall lapse in accordance with the vesting
requirements specified by the Committee in the Award Agreement.  The
requirements for vesting of a Restricted Stock Award may be based on the
continued Service of the Participant with the Company or a Subsidiary for a
specified time period (or periods), on the attainment of a specified Performance
Goal(s) designed to meet the requirements for exemption under Section 162(m) of
the Code or on such other terms and conditions as approved by the Committee in
its discretion.  The Committee may accelerate the vesting of a Restricted Stock
Award upon a Change in Control or upon termination of Service under certain
circumstances, as set forth in the Award Agreement.  If the vesting requirements
of a Restricted Stock Award shall not be satisfied, the Award shall be forfeited
and the shares of Stock subject to the Award shall be returned to the Company.
 
8.3           Transfer Restrictions.  Shares granted under any Restricted Stock
Award may not be transferred, assigned or subject to any encumbrance, pledge or
charge until all applicable restrictions are removed or have expired, except as
provided in Section 14.2 hereof.  Failure to satisfy any applicable restrictions
shall result in the subject shares of the Restricted Stock Award being forfeited
and returned to the Company.  The Committee may require in an Award Agreement
that certificates representing the shares granted under a Restricted Stock Award
bear a legend making appropriate reference to the restrictions imposed, and that
certificates representing the shares granted or sold under a Restricted Stock
Award will remain in the physical custody of an escrow holder until all
restrictions are removed or have expired.
 
8.4           Rights as Shareholder.  Subject to the foregoing provisions of
this Section 8 and the applicable Award Agreement, the Participant shall have
all rights of a shareholder with respect to the shares granted to the
Participant under a Restricted Stock Award, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto.  The Committee may provide in an Award Agreement for the
payment of cash dividends and distributions to the Participant at such times as
paid to shareholders generally or at the times of vesting of the Restricted
Stock Award. Any Common Stock received as a stock dividend or distribution will
be subject to the same restrictions as the underlying Restricted Stock Award.
 
8.5           Section 83(b) Election.  If a Participant makes an election
pursuant to Section 83(b) of the Code with respect to a Restricted Stock Award,
the Participant shall comply with the applicable requirements for such an
election prescribed by the regulations under Section 83 of the Code.  The
Committee may provide in an Award Agreement that the Restricted Stock Award is
conditioned upon the Participant’s making or refraining from making an election
with respect to the Award under Section 83(b) of the Code.


9.              Restricted Stock Units.
 
9.1           Grant of Restricted Stock Units.  A Restricted Stock Unit may be
granted to any Eligible Person selected by the Committee.   The maximum number
of shares of Common Stock that may underlie Restricted Stock Units granted to a
Participant during any one calendar year shall be limited to 600,000 shares
(subject to adjustment as provided in Section 4.3 hereof).  Restricted Stock
Units shall be subject to such restrictions and conditions as the Committee
shall determine.  Restricted Stock Units shall be non-transferable except as
provided in Section 14.2 hereof.


 
 

--------------------------------------------------------------------------------

 
 
9.2           Vesting of Restricted Stock Units.  On the Date of Grant, the
Committee shall, in its discretion, determine any vesting requirements with
respect to Restricted Stock Units, which shall be set forth in the Award
Agreement.  The requirements for vesting of a Restricted Stock Unit may be based
on the continued Service of the Participant with the Company or a Subsidiary for
a specified time period (or periods), on the attainment of a specified
Performance Goal(s) designed to meet the requirements for exemption under
Section 162(m) of the Code or on such other terms and conditions as approved by
the Committee in its discretion.  The Committee may accelerate the vesting of a
Restricted Stock Unit upon a Change in Control or upon termination of Service
under certain circumstances, as set forth in the Award Agreement.
 
9.3           Payment of Restricted Stock Units.  Restricted Stock Units shall
become payable to a Participant at the time or times determined by the Committee
and set forth in the Award Agreement, which may be upon or following the vesting
of the Award.  Payment of a Restricted Stock Unit may be made, as approved by
the Committee and set forth in the Award Agreement, in cash or in shares of
Common Stock or in a combination thereof, subject to applicable tax withholding
requirements.  Any cash payment of a Restricted Stock Unit shall be made based
upon the Fair Market Value of the Common Stock, determined on such date or over
such time period as determined by the Committee.
 
9.4           Dividend Equivalent Rights. Restricted Stock Units may be granted
together with a Dividend Equivalent Right with respect to the shares of Common
Stock subject to the Award, which may be accumulated and may be deemed
reinvested in additional Restricted Stock Units or may be accumulated in cash,
as determined by the Committee in its discretion, and will be paid at the time
the underlying Restricted Stock Unit is payable. Dividend Equivalent Rights
shall be subject to forfeiture under the same conditions as apply to the
underlying Restricted Stock Units.
 
9.5           No Rights as Shareholder.  The Participant shall not have any
rights as a shareholder with respect to the shares subject to an Restricted
Stock Unit until such time as shares of Common Stock are delivered to the
Participant pursuant to the terms of the Award Agreement.
 
10.           Performance Awards.
 
10.1         Grant of Performance Awards.  A Performance Award may be granted to
any Eligible Person selected by the Committee.  Payment amounts may be based on
the attainment of specified levels of attainment with respect to the Performance
Goals, including, if applicable, specified threshold, target and maximum
performance levels.  The requirements for vesting may be also based upon the
continued Service of the Participant with the Company or a Subsidiary during the
respective performance period and on such other conditions as determined by the
Committee and set forth in an Award Agreement.  The maximum amount of cash
compensation that may be paid to a Participant during any one calendar year
under Performance Awards shall be $3,000,000.  Performance Awards shall be
non-transferable, except as provided in Section 14.2 hereof.


 
 

--------------------------------------------------------------------------------

 
 
10.2         Award Agreements.  Each Performance Award shall be evidenced by an
Award Agreement that shall specify the performance period and such other terms
and conditions as the Committee, in its discretion, shall determine.  The
performance period of a Performance Award shall be greater than one (1) year and
shall in no event exceed five (5) years. The Committee may accelerate the
vesting of a Performance Award upon a Change in Control or termination of
Service under certain circumstances, as set forth in the Award Agreement.
 
10.3         Performance Goals.  For purposes of Performance Awards, as well as
for other performance-based Awards under the Plan, the Committee may set
Performance Goals based upon the achievement of Company-wide, departmental or
individual goals or any other basis determined by the Committee in its
discretion.  For purposes hereof, “Performance Goals” means the goal(s) (or
combined goal(s)) determined by the Committee, in its discretion, to be
applicable to a Participant with respect to an Award.  As determined by the
Committee, in the case of any Performance Award or other performance-based Award
intended to qualify for the performance-based compensation exception under
Section 162(m) of the Code and the regulations thereunder, the Performance Goals
applicable to an Award shall provide for a targeted level or levels of
achievement using one or more of the following measures (measured either
absolutely or by reference to an index or indices or the performance of one or
more companies and determined either on a consolidated basis or, as the context
permits, on a divisional, subsidiary, line of business, project or geographical
basis or in combinations thereof): (1) net earnings; (2) earnings per share; (3)
net debt; (4) sales growth; (5) revenue;  (6) net income; (7) operating profit
(including, but not limited to, net operating profit); (8) return measures
(including, but not limited to, return on assets, capital, equity or sales); (9)
cash flow (including, but not limited to, operating cash flow and free cash
flow); (10) earnings (including, but not limited to, earnings before or after
taxes, interest, depreciation and/or amortization); (11) share price (including,
but not limited to growth measures and total shareholder return); (12) expense
targets; (13) customer satisfaction; (14) market share; (15) economic value
added; (16) working capital; (17) the formation of joint ventures or the
completion of other corporate transactions; (18) new product introduction and/or
revenue related to new product introduction or (19) any combination of or a
specified increase in any of the foregoing.  Notwithstanding the achievement of
any Performance Goal, the Committee, in its discretion, may, to the extent
provided in an Award Agreement, reduce or eliminate some or all of the amount
payable to any Participant with respect to a Performance Award or other such
performance-based Award under the Plan that would otherwise be payable in
respect of the Performance Award, based on such factors as the Committee may
deem relevant, but the Committee may not increase any such amount above the
amount established in accordance with the relevant Award Agreement or the
Plan.  The Committee may exercise the discretion provided for by the foregoing
sentence in a non-uniform manner among Participants.


 
 

--------------------------------------------------------------------------------

 
 
10.4         Section 162(m) Compliance.  For purposes of qualifying grants of
Performance Awards as well as other Awards under the Plan intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall make such determinations with respect to a Performance Award or such other
Award as required by Section 162(m) of the Code within ninety (90) days (the
“Establishment Deadline”) after the beginning of the performance period (or such
other time period as is required under Section 162(m) of the Code).  As and to
the extent required by Section 162(m) of the Code, the terms of a Performance
Award or other Award under the Plan that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code must state, in
terms of an objective formula or standard, the method of computing the amount of
compensation payable under such Award, and must preclude discretion to increase
the amount of compensation payable under the terms of such Award (but may allow
the Committee discretion to decrease the amount of compensation payable), but
may be subject to Performance Adjustments, if so determined by the
Committee.  For purposes of the immediately preceding sentence, “Performance
Adjustment” means the establishment of a provision requiring, upon the future
occurrence of one or more specified Triggering Factors (as defined below), an
automatic adjustment in a specified Performance Goal or Goals, or the
measurement thereof, that reflects (in a manner and to an extent that are
objectively determinable and are irrevocably established not later than the
Establishment Deadline) the impact of such Triggering Fact or Factors.  For
purposes of the Plan, “Triggering Factor” means an objectively defined event or
occasion for adjustment – for example, but not by way of limitation, a change in
accounting standards or an acquisition or disposition affecting earnings by more
than a specified percentage, or foreign exchange fluctuations – the occurrence
of which does not depend on the unilaterally exercised discretion of the Company
or the Committee.  It is intended that all Performance Adjustments be consistent
with the performance-based compensation provisions of Section 162(m).
 
10.5         Payment of Performance Awards.  Payment of Performance Awards or
other such performance-based Awards will generally be made as soon as
practicable after the expiration of the applicable performance period if the
applicable Performance Goals have been achieved or partially achieved, as
determined by the Committee in its discretion, by the Company or the Participant
during the relevant performance period and in the case of Awards that are
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, will take such steps as it determines to be sufficient to satisfy the
related certification requirement under Section 162(m); provided, however, that
a deferred payment date may be established by the Committee and set forth in the
Award Agreement.  Payment of the Performance Awards or other such
performance-based Awards may be made in cash or in shares of Common Stock or in
a combination thereof, subject to applicable tax withholding requirements.  Any
payment of a Performance Award or other such performance-based Awards in Common
Stock shall be made based upon the Fair Market Value thereof, determined on such
date or over such time period as determined by the Committee.
 
10.6         Adjustments of Incorrect Determinations.  If at any time after the
date on which a Participant has been granted or becomes vested in a Performance
Award or other Award under the Plan based upon the achievement of a Performance
Goal, the Committee determines that the earlier determination as to the
achievement of the Performance Goal was based on incorrect data and that in fact
the Performance Goal had not been achieved or had been achieved to a lesser
extent than originally determined and a portion of a Performance Award or other
such Award would not have been granted, vested or paid given the correct data,
then (i) such portion of the Performance Award or other such Award that was
granted shall be forfeited and any related shares of Common Stock (or, if such
shares were disposed of, the cash equivalent) shall be returned to the Company
as provided by the Committee, (ii) such portion of the Performance Award or
other such Award that became vested shall be deemed to be not vested and any
related shares of Common Stock (or, if such shares were disposed of, the cash
equivalent) shall be returned to the Company as provided by the Committee and
(iii) such portion of the Performance Award or other such Award paid to the
Participant shall be paid by the Participant to the Company upon notice from the
Company as provided by the Committee.


 
 

--------------------------------------------------------------------------------

 
 
11.           Stock Awards.


11.1         Grant of Stock Awards.  A Stock Award may be granted to any
Eligible Person selected by the Committee.  A Stock Award may be granted for
past Services, in lieu of bonus or other cash compensation, as directors’
compensation or for any other valid purpose as determined by the Committee.  The
Committee shall determine the terms and conditions of such Awards, and such
Awards may be made without vesting requirements.  In addition, the Committee
may, in connection with any Stock Award, require the payment of a specified
purchase price.  The maximum number of shares of Common Stock that may be
subject to Stock Awards granted to a Participant during any one calendar year
shall be limited to 200,000 shares (subject to adjustment as provided in Section
4.3 hereof).
 
11.2         Rights as Shareholder.  Subject to the foregoing provisions of this
Section 11 and the applicable Award Agreement, upon the issuance of the Common
Stock under a Stock Award the Participant shall have all rights of a shareholder
with respect to the shares of Common Stock, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto.
 
12.           Change in Control.
 
12.1         Effect on Grants.  Unless otherwise provided in an Award Agreement
with respect to an Award, in the event of a Change in Control, as of the date
such Change in Control is effected, (i) any outstanding Stock Options and Stock
Appreciation Rights, which are not then vested and exercisable, shall become
fully vested and immediately exercisable in their entirety and (ii) any
outstanding Restricted Stock Awards, Restricted Stock Units, Stock Awards and
Performance Awards, which are not then vested or payable, shall become fully
vested and payable to the Participant.  In the case of a Covered Transaction
that is also a Change in Control, any action taken by the Committee pursuant to
Section 4.4 will be given effect only after taking into account this Section
12.1.  The Committee shall also have the authority, in its discretion, to
provide in an Award Agreement for the effect of a Change in Control on an Award,
including the application of any of the foregoing upon the occurrence of another
event in connection with a Change in Control (such as termination of employment)
or any other consequence that the Committee determines is consistent with the
terms of the Plan.
 
12.2         Definition of Change in Control. For purposes of the Plan, unless
otherwise defined in an Award Agreement, “Change in Control” shall mean the
occurrence of (i) a change in ownership of the Company under paragraph (a)
below, (ii) a change in effective control of the Company under paragraph (b)
below or (iii) a change in the ownership of a substantial portion of the assets
of the Company under paragraph (c) below.


 
 

--------------------------------------------------------------------------------

 
 
 
(a)
Change in the Ownership of the Company.  A change in the ownership of the
Company shall occur on the date that any one person or more than one person
acting as a group (as defined in paragraph (d)), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Company.  However, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons is not
considered to cause a change in the ownership of the Company (or to cause a
change in the effective control of the corporation (within the meaning of
paragraph (b) below). An increase in the percentage of stock owned by any one
person or persons acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this section. This paragraph (a) applies
only when there is a transfer of stock of the Company and stock in the Company
remains outstanding after the transaction.

 
 
(b)
Change in the Effective Control of the Company.  A change in the effective
control of the Company shall occur on the date that either (i) any one person or
more than one person acting as a group (within the meaning of Sections 13(d) and
14(d) of the Exchange Act; provided, that in no event shall a person be deemed
to be acting as a group if such person would not otherwise be considered to be
acting as a group, within the meaning of paragraph (d) hereof), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company; provided, however, that an acquisition of voting stock directly
from the Company shall not constitute a change in effective control of the
Company; or (b) a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
prior to the date of the appointment or election.



 
(c)
Change in the Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets shall
occur on the date that any one person or more than one person acting as a group
(as defined in paragraph (d)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. There is no
Change in Control event under this paragraph (c) when there is a transfer to an
entity that is controlled by the shareholders of the transferring corporation
immediately after the transfer. A transfer of assets by the Company is not
treated as a change in the ownership of such assets if the assets are
transferred to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock, (ii) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (iii) a person or more than one person
acting as a group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all the outstanding stock of the
Company or (iv) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
paragraph (d).  For purposes of this paragraph (c), a person's status is
determined immediately after the transfer of the assets.



 
 

--------------------------------------------------------------------------------

 
 
 
(d)
Persons Acting As a Group.  For the purposes of paragraphs (a), (b) and (c),
persons will not be considered to be acting as a group solely because they
purchase or own assets or stock of the same corporation at the same time or as a
result of the same public offering. However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets or stock or similar business
transaction with the corporation.  If a person, including an entity, owns stock
in both corporations that enter into a merger, consolidation, purchase or
acquisition of assets or stock or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
with respect to the ownership in that corporation before the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

 
 
(e)
Interpretation.  Notwithstanding anything to the contrary herein or in any Award
Agreement, if Section 409A of the Code applies to an Award, an event that would
otherwise qualify as a “Change in Control” as defined herein or in the
applicable Award Agreement (and that would affect the timing of payment of any
amounts subject to Section 409A of the Code under such Award) shall not be
deemed a “Change in Control” for purposes of such Award unless it also qualifies
as a “change in control event” as defined in Treasury Regulation Section
1.409A-3(a)(5).



13.           Forfeiture Events.
 
13.1         General.  The Committee may specify in an Award Agreement at the
time of the Award that the Participant’s rights, payments and benefits with
respect to an Award shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award.  Such events
shall include, but shall not be limited to, termination of Service for Cause,
violation of material Company policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the Participant
or other conduct by the Participant that is detrimental to the business or
reputation of the Company.


 
 

--------------------------------------------------------------------------------

 
 
13.2         Termination for Cause.  Unless otherwise provided by the Committee
and set forth in an Award Agreement, if a Participant’s employment with the
Company or any Subsidiary shall be terminated for “Cause” (as such term may be
defined in the relevant Award Agreement), such Participant’s rights, payments
and benefits with respect to an Award shall be subject to cancellation,
forfeiture and/or recoupment, as provided in Section 13.3 below.  The Company
shall have the power to determine whether the Participant has been terminated
for Cause and the date upon which such termination for Cause occurs.  Any such
determination shall be final, conclusive and binding upon the Participant.  In
addition, if the Company shall reasonably determine that a Participant has
committed or may have committed any act which could constitute the basis for a
termination of such Participant’s employment for Cause, the Company may suspend
the Participant’s rights to exercise any option, receive any payment or vest in
any right with respect to any Award pending a determination by the Company of
whether an act has been committed which could constitute the basis for a
termination for Cause as provided in this Section 13.2.
 
13.3         Right of Recapture.
 

 
(a) 
General.  If at any time within one (1) year after the date on which a
Participant exercises a Stock Option or Stock Appreciation Right or on which
Restricted Stock vests or becomes payable or on which a Performance Award is
paid to a Participant, or on which income otherwise is realized by a Participant
in connection with an Award, (i) a Participant terminates from Service for Cause
or (ii) after termination of Service for any other reason, the Committee
determines in its discretion either that, (a) while employed, the Participant
had engaged in an act which would have warranted termination from Service for
Cause or (b) after termination, the Participant has engaged in conduct that
violates any continuing obligation or duty of the Participant in respect of the
Company or any Subsidiary, then any gain realized by the Participant from the
exercise, vesting, payment or other realization of income by the Participant in
connection with an Award, shall be paid by the Participant to the Company upon
notice from the Company.  Such gain shall be determined as of the date on which
the gain is realized by the Participant, without regard to any subsequent change
in the Fair Market Value of a share of Common Stock.  The Company shall have the
right to offset such gain against any amounts otherwise owed to the Participant
by the Company (whether as wages, vacation pay or pursuant to any benefit plan
or other compensatory arrangement).

 

 
(b) 
Accounting Restatement.  If a Participant receives compensation pursuant to an
Award under the Plan (whether a Stock Option, Performance Award or otherwise)
based on financial statements that are subsequently required to be restated in a
way that would decrease the value of such compensation, the Participant will
forfeit and repay to the Company the difference between what the Participant
received and what the Participant should have received based on the accounting
restatement, in accordance with the Company’s compensation recovery or
“clawback” policy, as may be in effect from time to time, which shall be
consistent with the provisions of Section 10D of the Exchange Act and the rules,
regulations and requirements adopted thereunder by the Securities and Exchange
Commission and/or any national securities exchange on which the Company’s equity
securities may be listed  (the “Policy”).   By accepting an Award hereunder, the
Participant acknowledges and agrees that the Policy shall apply to such Award,
and all incentive-based compensation payable pursuant to such Award shall be
subject to forfeiture and repayment pursuant to the terms of the Policy. 
Although not required to give effect to the provisions of this Section 13.3(b),
the Committee may, as it deems appropriate, amend the Plan to reflect the terms
of the Policy.



 
 

--------------------------------------------------------------------------------

 
 
14.           General Provisions.
 
14.1         Award Agreement.  To the extent deemed necessary by the Committee,
an Award under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock or Restricted Stock Units subject to the Award, the exercise price,
base price or purchase price of the Award, the time or times at which an Award
will become vested, exercisable or payable and the term of the Award.  The Award
Agreement may also set forth the effect on an Award of a Change in Control or a
termination of Service under certain circumstances.  The Award Agreement shall
be subject to and incorporate, by reference or otherwise, all of the applicable
terms and conditions of the Plan, and may also set forth other terms and
conditions applicable to the Award as determined by the Committee consistent
with the limitations of the Plan.  The grant of an Award under the Plan shall
not confer any rights upon the Participant holding such Award other than such
terms, and subject to such conditions, as are specified in the Plan as being
applicable to such type of Award (or to all Awards) or as are expressly set
forth in the Award Agreement.  The Committee need not require the execution of
an Award Agreement by a Participant, in which case, acceptance of the Award by
the Participant shall constitute agreement by the Participant to the terms,
conditions, restrictions and limitations set forth in the Plan and the Award
Agreement as well as the administrative guidelines of the Company in effect from
time to time.


14.2         No Assignment or Transfer; Beneficiaries.  Except as provided in
Section 6.6 hereof, Awards under the Plan shall not be assignable or
transferable by the Participant, and shall not be subject in any manner to
assignment, alienation, pledge, encumbrance or charge, except for gratuitous
transfers of all or part of an Award to the extent permitted by the Committee in
its sole discretion.  Notwithstanding the foregoing, in the event of the death
of a Participant while employed by the Company or any of its Subsidiaries,
except as otherwise provided by the Committee in an Award Agreement, an
outstanding Award may be exercised by or shall become payable to the
Participant’s beneficiary as designated by the Participant in the manner
prescribed by the Committee or, in the absence of an authorized beneficiary
designation, by the a legatee or legatees of such Award under the participant's
last will or by such Participant's executors, personal representatives or
distributees of such Award in accordance with the Participant’s will or the laws
of descent and distribution.  The Committee may provide in the terms of an Award
Agreement or in any other manner prescribed by the Committee that the
Participant shall have the right to designate a beneficiary or beneficiaries who
shall be entitled to any rights, payments or other benefits specified under an
Award following the Participant’s death.


 
 

--------------------------------------------------------------------------------

 
 
14.3         Deferrals of Payment.  The Committee may in its discretion permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of the
exercise of a right or the satisfaction of vesting or other conditions with
respect to an Award; provided, however, that such discretion shall not apply in
the case of a Stock Option or Stock Appreciation Right.  If any such deferral is
to be permitted by the Committee, the Committee shall establish rules and
procedures relating to such deferral in a manner intended to comply with the
requirements of Section 409A of the Code, including, without limitation, the
time when an election to defer may be made, the time period of the deferral and
the events that would result in payment of the deferred amount, the interest or
other earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.
 
14.4         No Right to Employment or Continued Service.  Nothing in the Plan,
in the grant of any Award or in any Award Agreement shall confer upon any
Eligible Person or any Participant any right to continue in the Service of the
Company or any of its Subsidiaries or interfere in any way with the right of the
Company or any of its Subsidiaries to terminate the employment or other service
relationship of an Eligible Person or a Participant for any reason at any time.
 
14.5         Rights as Shareholder.  A Participant shall have no rights as a
holder of shares of Common Stock with respect to any unissued securities covered
by an Award until the date the Participant becomes the holder of record of such
securities.  Except as provided in Section 4.3 hereof, no adjustment or other
provision shall be made for dividends or other shareholder rights, except to the
extent that the Award Agreement provides for dividend payments or dividend
equivalent rights.  The Committee may determine in its discretion the manner of
delivery of Common Stock to be issued under the Plan, which may be by delivery
of stock certificates, electronic account entry into new or existing accounts or
any other means as the Committee, in its discretion, deems appropriate. The
Committee may require that the stock certificates be held in escrow by the
Company for any shares of Common Stock or cause the shares to be legended in
order to comply with the securities laws or other applicable restrictions or
should the shares of Common Stock be represented by book or electronic account
entry rather than a certificate, the Committee may take such steps to restrict
transfer of the shares of Common Stock as the Committee considers necessary or
advisable.


14.6         Section 409A Compliance.  To the extent applicable, it is intended
that the Plan and all Awards hereunder comply with the requirements of Section
409A of the Code and the Treasury Regulations and other guidance issued
thereunder, and that the Plan and all Award Agreements shall be interpreted and
applied by the Committee in a manner consistent with this intent in order to
avoid the imposition of any additional tax under Section 409A of the Code.  In
the event that any (i) provision of the Plan or an Award Agreement, (ii) Award,
payment, transaction or (iii) other action or arrangement contemplated by the
provisions of the Plan is determined by the Committee to not comply with the
applicable requirements of Section 409A of the Code and the Treasury Regulations
and other guidance issued thereunder, the Committee shall have the authority to
take such actions and to make such changes to the Plan or an Award Agreement as
the Committee deems necessary to comply with such requirements; provided, that
no such action shall adversely affect any outstanding Award without the consent
of the affected Participant.  No payment that constitutes deferred compensation
under Section 409A of the Code that would otherwise be made under the Plan or an
Award Agreement upon a termination of Service will be made or provided unless
and until such termination is also a “separation from service,” as determined in
accordance with Section 409A of the Code. Notwithstanding the foregoing or
anything elsewhere in the Plan or an Award Agreement to the contrary, if a
Participant is a “specified employee” as defined in Section 409A of the Code at
the time of termination of Service with respect to an Award, then solely to the
extent necessary to avoid the imposition of any additional tax under Section
409A of the Code, the commencement of any payments or benefits under the Award
shall be deferred until the date that is six months following the Participant’s
termination of Service (or such other period as required to comply with Section
409A).  In no event whatsoever shall the Company be liable for any additional
tax, interest or penalties that may be imposed on a Participant by Section 409A
of the Code or any damages for failing to comply with Section 409A of the Code.


 
 

--------------------------------------------------------------------------------

 
 
14.7         Securities Law Compliance.  No shares of Common Stock will be
issued or transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met.  As a condition precedent to the issuance of shares pursuant to the grant
or exercise of an Award, the Company may require the Participant to take any
reasonable action to meet such requirements.  The Committee may impose such
conditions on any shares of Common Stock issuable under the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which such
shares of the same class are then listed, and under any blue sky or other
securities laws applicable to such shares.  The Committee may also require the
Participant to represent and warrant at the time of issuance or transfer that
the shares of Common Stock are being acquired only for investment purposes and
without any current intention to sell or distribute such shares.


14.8         Non-United States Participants and Jurisdictions.  Notwithstanding
any provision in the Plan to the contrary, in order to foster and promote
achievement of the purposes of the Plan or to comply with provisions of laws in
other countries in which the Company operates or has employees, the Committee,
in its discretion, shall have the power and authority, to the extent not
inconsistent with the intent of the Plan, to (i) determine which Eligible
Persons who are foreign nationals or who are employed outside of the United
States are eligible to participate in the Plan, (ii) modify the terms and
conditions of any Awards made to such Eligible Persons and (iii) establish
subplans and modify exercise and payment procedures and other Award terms and
procedures to the extent such actions may be necessary or advisable to comply
with any tax, securities, regulatory or other laws of other jurisdictions with
respect to Awards that may be subject to such laws.  Moreover, the Committee may
approve such supplements to or amendments, restatements or alternative versions
of the Plan, not inconsistent with the intent of the Plan, as it may consider
necessary or appropriate for such purposes, without thereby affecting the terms
of the Plan as in effect for any other purpose.
 
14.9         Substitute Awards in Corporate Transactions.  Nothing contained in
the Plan shall be construed to limit the right of the Committee to grant Awards
under the Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity.  Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person.  The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose.


 
 

--------------------------------------------------------------------------------

 
 
14.10       Tax Withholding.  The Participant shall be responsible for payment
of any taxes or similar charges required by law to be paid or withheld from an
Award or an amount paid in satisfaction of an Award.  Any required withholdings
shall be paid by the Participant on or prior to the payment or other event that
results in taxable income in respect of an Award.  The Award Agreement may
specify the manner in which the withholding obligation shall be satisfied with
respect to the particular type of Award.
 
14.11       Unfunded Plan.  The adoption of the Plan and any reservation of
shares of Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded
arrangement.  Except upon the issuance of Common Stock pursuant to an Award, any
rights of a Participant under the Plan shall be those of a general unsecured
creditor of the Company, and neither a Participant nor the Participant’s
permitted transferees or estate shall have any other interest in any assets of
the Company by virtue of the Plan.  Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company’s creditors or otherwise, to discharge its
obligations under the Plan.


14.12       Other Compensation and Benefit Plans.  The adoption of the Plan
shall not affect any other share incentive or other compensation plans in effect
for the Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of share incentive or other compensation or benefit
program for employees of the Company or any Subsidiary.  The amount of any
compensation deemed to be received by a Participant pursuant to an Award shall
not constitute includable compensation for purposes of determining the amount of
benefits to which a Participant is entitled under any other compensation or
benefit plan or program of the Company or a Subsidiary, including, without
limitation, under any pension or severance benefits plan, except to the extent
specifically provided by the terms of any such plan.
 
14.13       Plan Binding on Transferees.  The Plan shall be binding upon the
Company, its transferees and assigns, and the Participant, the Participant’s
executor, administrator and permitted transferees and beneficiaries.
 
14.14       Severability.  If any provision of the Plan or any Award Agreement
shall be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
 
14.15       Governing Law.  The Plan and all rights hereunder shall be subject
to and interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.


 
 

--------------------------------------------------------------------------------

 
 
15.           Term; Amendment and Termination; Shareholder Approval.
 
15.1         Term.  Subject to Section 15.2 hereof, the term of the Plan will be
ten (10) years from the date of its original adoption by the Board, as provided
in the first sentence of Section 15.3 hereof.
 
15.2         Amendment and Termination.  The Board may from time to time and in
any respect, amend, modify, suspend or terminate the Plan.  Notwithstanding the
foregoing, no amendment, modification, suspension or termination of the Plan
shall adversely affect any Award theretofore granted without the consent of the
Participant or the permitted transferee of the Award.
 
15.3         Shareholder Approval.  The Plan was originally adopted by the
Board, and was approved by the Company’s shareholders at the Company’s annual
meeting of shareholders on April 23, 2009 and subsequently amended as of April
28, 2011.  This amendment and restatement of the Plan has been adopted by the
Board, and shall become effective subject to, and upon, its approval by the
Company’s shareholders on the date of the Company’s 2013 annual meeting of
shareholders (the “Effective Date”).  The Board may seek the approval of any
amendment, modification, suspension or termination by the Company’s shareholders
to the extent it deems necessary or advisable in its discretion for purposes of
compliance with Section 162(m) or Section 422 of the Code, the listing
requirements of the New York Stock Exchange or other exchange or securities
market or for any other purpose.  At the discretion of the Board, for purposes
of compliance with Section 162(m) of the Code, the Performance Goals (or other
designated performance goals) shall again be subject to approval by the
Company's shareholders no later than the first shareholder meeting that occurs
in the year following the fifth (5th) anniversary of the Effective Date.
 
 

--------------------------------------------------------------------------------

 